Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 1 of 24

EXHIBIT 4
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 2 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page i of 23

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA Serpette

 

i
{
j

4
UNITED STATES OF AMERICA, OCT 24 2002
ex rel. ALVA BETTIS, * NANU nn tosronicararuulERK
HS OITRICMOURT

Plaintiffs,
¥. Civil Action No. 99-2879 (ESH}

ODEBRECHT CONTRACTORS
OF CALIFORNIA, INC.,, et al,

Defendants.

 

MEMORANDUM OPINION
Defendant Odebrecht Contractor of California, Inc. seeks to dismiss plaintiffrelater Alva
Bettis’ Third Amended Complaint, a qui tam action seeking damages and civil penalties under
the False Claims Act, 31 U.S.C. § 3729 (“FCA”). As explained herein, defendant’s motion is

granted as to Counts I, II, V, and VII, but it is denied as to Counts III, IV, and VI”

BACKGROUND
Relator’s allegations stem from a government contract involving a multimillion dollar
construction project that spanned a six-year period. According to the complaint, the Corps of
Engineers (“COE”) issued bid invitations in 1990 for the construction of the Seven Oaks Dam

and Appurtenance in San Bernadino County, California.” (Compl. 12.) In 1993 and 1994, the

 

“ In a gui tam action under the FCA, a private individual is permitted to bring suit in the
government’s name and by that means to share in the ultimate recovery. Such an individual is
known as a “relator.” See United States ex rel. Totten v. Bombardier Corp., 286 F.3d 542, 546-
46 (D.C, Cir. 2002).

# According to Odebrecht Contractors of California, Inc., CBPO of America, Inc. has not
yet been served, and as to Odebrecht, 8.A., either service has not been effected, or if it has been
accomplished, a response is not yet due. Therefore, this motion has been filed solely on behalf of
Odebrecht.

¥ The work for the Seven Oaks Dam Project included: construction of a 550-feet high

embankment dam; a fifty-foot high cofferdam; excavation of a spillway approximately 550 feet
wide and 1,400 feet long; completion of the outlet works and intake tower; installation of gates in

is 6+
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 3 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 2 of 23

COE received seven bids and ultimately awarded the contract to the lowest bidder — defendant
CBPO of America, Inc. The complaint alleges that in performing the project, defendant CBPO
committed the resources of its affiliates, which included defendants Odebrecht $.A. of Brazil and
Odebrecht Contractors of California, Inc. (/d. 20.) Defendant’s bid was $167,777,000.00,
whereas the next lowest bidder, Tutor-Saliba/Perini/Buckley/O&G, submitted a bid for
$196,877,000.00. The government estimated that the project without profit would cost
$203,771,540.00. (Def.’s Mem. Ex. A at 93.)

Thereafter, the COE contracted with Black & Veatch Consultants (“B&V’) to momitor
the construction progress of the Seven Oaks Dam Project. (Compl. 75.) In 1995, relator Alva
Bettis, a civil engineer and surveyor, was employed by CCL Construction Consultants, Inc. to
fulfill B&V’s contract. (Compl. 95.) Beginning in April 1995, relator worked as a schedule
analyst on the Seven Oaks Dam Project (P!.’s Opp. at 4); however, in 1998, relator was
discharged by CCL from his employment relating to the Seven Oaks Dam Project. In 1999,
relator brought this suit, claiming that defendants had violated the False Claims Act by
submitting an intentionally low bid, intending to seek modifications at a later date (Count I);
submitting false claims for payment in months when they had received failing grades on required
monthly schedules (Count II); engaging in a pattem of submitting requests for payments based
on intentionally wrong measurements (Count III); seeking modifications based on false
statements concerning the nature and extent of the conditions in the field and the need for the
work (Count IV); submitting false statements while performing several construction projects
(Count VY); improperly charging the government for the cost of delays that defendants had caused
(Count VI); and retaliating against relator by influencing his employer’s decision to discharge

him in violation of 31 U.S.C. § 3730(h).

 

the outlet tunnel; construction of approximately three miles of permanent access roads and two
access bridges; and revegetation and hydroseeding of the work areas. (Compl. ¢ 13.)

2
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 4 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 3 of 23

LEGAL STANDARD

Defendant has moved to dismiss these claims based on lack of subject matter jurisdiction
under Fed. R. Civ. P, 12(b)(1), failure to state a claim on which relief may be granted under Fed.
R. Civ. P. 12(b)(6), and failure to allege fraud with particularity under Fed. R. Civ, P. 9(b).

In considering defendant's motion to dismiss under Rule 12(b)(6), the Court accepts as
true the factual allegations of the complaint and draws from them all reasonable inferences
favorable to plaintiff. See Nix v. Hoke, 62 F. Supp. 2d 110, 113-14 (D.D.C. 1999); Moore v.
Aspin, 916 F. Supp, 32, 35 (D.D.C. 1996). The Court may dismiss plaintiffs claims only if “it
appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). “However, the court
need not accept inferences drawn by plaintiff[ ] if such inferences are unsupported by the facts
set out in the complaint. Nor must the court accept legal conclusions cast in the form of factual
allegations.” Kowal vy. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). What
is at issue is not the truth of the plaintiff's allegations or the quality of its proof, but simply the
legal sufficiency of the claims made in the complaint. See Browning v. Clinton, 292 F.3d 235,
242 (D.C. Cir, 2002). Therefore, dismissal under Rule 12(b)(6) is proper when, “taking the
material allegations of the complaint as admitted, and construing them in plaintiff's favor, the
court finds that the plaintiff has failed to allege all the material elements of his cause of action.”
Weyrich v. The New Republic, Inc., 235 F.3d 617, 623 (D.C. Cir. 2001) (citations omitted).

Additionally, relator must satisfy the heightened pleading requirement of Fed, R. Civ, P.
9(b), which states “[iJn all averments of fraud or mistake, the circumstances constituting fraud or
mistake shall be stated with particularity.” In False Claims Act cases, Rule 9(b) has been
interpreted to require a relator to “‘state the time, place and content of the false
misrepresentations, the fact misrepresented and what was retained or given up as a consequence
of the fraud.” United States ex rel. Joseph v. Cannon, 642 F.2d 1373, 1385 (D.C. Cir. 1981),
cert, denied, 405 U.S. 999 (1982); see also Firestone y, Firestone, 76 F.3d 1205, 1211 (D.C. Cir.
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 5 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 4 of 23

1996) (same); Totten, 286 F.3d at 546 (“[A] complaint [must] state the time, place, and content

of defendants’ alleged false statements, as required by Rule 9(b).”)

LEGAL ANALYSIS
1, COUNT I

A. Jurisdiction: The Public Disclosure Bar

In Count I, relator alleges that “[ajt the time that Odebrecht of America, Inc. submitted its
bid, it knew or should have known that it could not possibly complete the project for its bid price
of $167,777,000.00.” (Compl. | 25.) According to relator, this low bid was fraudulent because it
was deliberately “undervalued to win the award with the full intent to seek modifications and
adjustments to the price after winning the contract.” (/d. | 26.)

Defendant seeks dismissal of this Count pursuant to Fed. R. Civ. P. 12(b)(1) on the
grounds that relator’s allegations are “based upon” allegations that had already been publicly
disclosed,” and therefore, relator cannot affirmatively demonstrate that he was an original source
of these allegations, as required by section 3730(e)(4)(A) of the False Claims Act.” In United
States ex rel, Springfield Terminal Ry, Co, v. Quinn, 14 F.3d 645 (D.C. Cir, 1994), the Court of
Appeals for this Circuit established a two-part test to determine if false claims allegations are

legitimate or merely opportunistic:

 

“ Because this jurisdictional issue arises from the same statute that creates the cause of
action, it is appropriate for this Court to treat defendant’s motion to dismiss for lack of subject
matter jurisdiction as a motion to dismiss for failure to state a claim upon which relief may be
granted under Fed R, Civ. P. 12(b)(6). See, 2.g., United States ex. rel. Holmes v. Consumer Ins.
Group, 279 F.3d 1245, 1248 (10th Cir. 2002) (citing United States ex. rel. Ramseyer v. Century
Healthcare Corp., 90 F.3d 1514, 1518 (10th Cir. 1996)); Am. Farm Bureau v. EPA, 121 F.
Supp.2d 84, 105 (D.D.C. 2000).

*Section 3730(e)(4)(A) bars federal jurisdiction over gui tam claims that are:
based upon the public disclosure of allegations or transactions in a
criminal, civil, or administrative hearing, in a congressional,
administrative, or Government Accounting Office report, hearing, audit,
or investigations, or from the news media, unless the action is brought
by the Attorney General or the person bringing the action is an original
source of the information.
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 6 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 5 of 23

First, the reviewing court must ascertain whether the “allegations or
transactions” upon which the suit is based were “public[ly] disclos[ed]”
in a “criminal, civil, or administrative hearing, in a congressional,
administrative, or Government Accounting Office report, hearing, audit
or investigation, or from the news media.” 31 U.S.C. § 3730(e)(4)(A). If
— and only if — the answer to the first question is affirmative... will the
court then proceed to the “original source” inquiry, under which it asks
whether the qui tam relator “has direct and independent knowledge of
the information on which the allegations are based.” 31 U.S.C,
§ 3730(e)(4\(B). Under these circumstances, if the gui tam plaintiff
qualifies as an original source, the action may proceed; if she does not,
the action is barred.

Id. at 651 (citations omitted).

As to the first inquiry, it is clear that the general allegations upon which the relator’s suit is
based were “publicly disclosed.” In July 1993, the Tutor-Saliba Joint Venture (‘‘Tutor-Saliba’”’}
initiated an administrative bid protest that challenged Odebrecht’s low bid for the Seven Oaks
Dam project. See Tutor-Saliba Corp. v. United States Army Corps of Engineers, Civ. No.
04-0908, 1995 WL 520765 (D.D.C. Aug. 23, 1995). The protest claimed that defendant CBPO’s
bid was unreasonably low in light of the government’s estimated cost. The COE ultimately
rejected this argument in an administrative letter ruling dated October 29, 1993. (See Def.’s
Mem. Ex. A.)* Upon reviewing the COE’s decision upholding the contract award, the Honorable
Ricardo M. Urbina concluded that the COE's ruling was not arbitrary and capricious nor did it
violate applicable law and regulations. See Tutor-Saliba Corp., 1995 WL 520765, at *15.

As an initial matter, there can be no doubt that the underlying administrative proceedings
were public. Under 31 U.S.C. § 3730(e)(4)(A), public disclosure includes “administrative
hearing[s]” and “report[s].””. The term “hearing” has been construed broadly to be “roughly

synonymous” with the term “proceeding,” Quinn, 14 F.3d at 652, and it clearly applies to the

 

* Contrary to plaintiff's objections, the Court may consider this ruling without
converting this motion into a motion for summary judgment, for it is a matter of public record
and a decision of a governmental agency. Indeed, the Court of Appeals for this Circuit has often
taken judicial notice of administrative decisions. See, e.g., Aeronautical Radio, Inc. v. FCC, 983
F.2d 275, 283 n.26 (D.C. Cir. 1993) (citing Conecuh-Monroe Community Action Agency v.
Bowen, yy F.2d 581, 583 (D.C. Cir. 1988) Qudicial notice taken of administrative decision not
in record)).
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 7 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 6 of 23

hearings in the Tutor-Saliba protest, for “information revealed in a hearing is ‘public’ and the term
‘hearing’ is read to apply to any type of ‘legal proceeding.’” United States ex rel. Alexander v,
Dyncorp, Inc., 924 F. Supp. 292, 299 (D.D.C, 1996),

Without any legal support, relator nonetheless attempts to argue that the information was
not publicly disclosed because “[t]here is no indication that the letter from Division Counsel was
ever published by the agency.” (Pl.’s Opp. at 21.) However, publication or public dissemination
of information is not required for information to be publicly disclosed pursuant to
§ 3730(e)(4)(A). For instance, in Grayson v. Advanced Mgmt. Tech., Inc., 221 F.3d 580, 581 (4th
Cir. 2000), the Fourth Circuit held that allegations disclosed by displaced bidders in an
administrative bid protest constituted “public disclosures” under 31 U.S.C. § 3130(e)(4)(A). The
Court affirmed the dismissal of a qui tam complaint, construing “administrative hearing” to
include the filing of an administrative complaint where “the filing was not under seal and the
document was available upon request to the fagency. Therefore,] the allegations contained in [the
bidder’s] agency protest were publicly disclosed.” Jd. at 582; see also Quinn, 14 F.3d at 652-53.
Furthermore, Judge Urbina’s review of the COE’s decision in Tutor-Saliba made public all
allegations that had been raised in the underlying — and unsealed — administrative proceedings.

The closer question is whether the allegations raised in these administrative proceedings
are substantially similar to those advanced in Count I. The public disclosure bar prevents a gui
tam relator from bringing allegations that are “substantially similar” to those already in the public
domain. See United States ex. rel. Findley v. FPC-Boron Employees’ Club, 105 F.3d 675, 682-88
(D.C. Cir. 1997) (relator must do more that “merely echo[] publically disclosed, allegedly
fraudulent transactions”). Thus, it does not matter whether relator can reveal “specific instances
of fraud where the general practice has already been publicly disclosed.” United States ex rel.
Settlemire v, District of Columbia, 198 F.3d 913, 919 (D.C. Cir. 1999). These prior public
disclosures need not “irrefutably prove a case of fraud” so long as “‘the ‘publicly disclosed

transaction is sufficient to raise the inference of fraud.” Jd. (quoting Findley, 105 F.3d at 687-88).
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 8 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 7 of 23

Here, relator concedes that “the issue presented in the case at bar was touched upon in the
decision of the Division Counsel... .” (PI.’s Opp. at 21.) Count I alleges that Odebrecht
improperly submitted a low bid. This allegation was raised by the Tutor-Saliba bid protest, which
“requested rejection of the apparent low bid submitted by CBPO of America” (Def.’s Mem. Ex. A
at ] 4), and alleged that CBPO’s bid was “unreasonable,” because, inter alia, tt was “29 million
below the government fair cost estimate and 36 million below the next low bid.” (Ud. at 4.) In
response, the COE rejected the protest, holding that “[i]t is not legally objectionable for a firrn, in
the exercise of its business judgment to submit a bid which appears to be below cost. Further, a
contracting officer may accept such a bid so long as the bidder is responsible and capable of
performing the contract at the price it bid.” (Ud. at 17.)
Despite this superficial similarity, relator argues that the prior public disclosure of the
underbidding allegation does not in fact bar the present claim because the complaint makes factua!
and legal assertions that have never before been made public, (See Pl.’s Opp. at 22.) Specifically,
relator contends that because he has alleged what Tutor-Saliva did not — that defendant entered its
deliberately low bid fraudulently with the intention of seeking subsequent modifications from the
COE after winning the contract — his claim is not “based upon” allegations that had already been
publically disclosed.
In this Circuit, the test for determining whether publically disclosed allegations are
sufficient to bar a gui tam action is whether:
the evidence and information in the possession of the United States at
the time the False Claims Act suit was brought was sufficient to enable
it adequately to investigate the case and to make a decision whether to
prosecute. The question, properly, then, is whether the information
conveyed [to the government] could have formed the basis fora
governmental decision on prosecution, or could at least have alerted
law-enforcement authorities to the Hkelihood of wrongdoing. ...

Quinn, 14 F.3d at 654 (quoting Cannon, 642 F.2d at 1373). Applying this standard here, the

Court concludes that the allegations made by Tutor-Saliba were insufficiently similar to those

now made by relator to bar Count I from going forward.
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 9 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 8 of 23

Tutor-Saliba’s protest simply accused defendant of submitting an unreasonably low bid.
It made no claim ~ directly or by implication ~ that the bid was made in order to defraud the
COE. Instead, the focus of the protest was on the harm that Odebrecht’s underbidding inflicted
on Tutor-Saliba, There was no reason to believe from those allegations that Tutor-Saliba had
accused Odebrecht of bidding low in order to take advantage of the federal government. Indeed,
Tutor-Saliba’s objection could just as likely have been that Odebrecht’s goal was to inflict a
competitive injury on Tutor-Saliba by freezing it out of the market for government contracts,

As such, Tutor-Saliba’s bare assertion that a rival contractor’s bid was too low is not
“sufficient to raise the inference of fraud.” Settlemire, 198 F.3d at 919. This was the COE’s
view as well. In rejecting the bid protest, it noted that “whether an awardee can perform the
contract at the price offered is a matter of responsibility which our office will not review absent a
showing of possible fraud or bad faith or that definitive responsibility criteria have not been
met.” (Def.’s Mem. Ex. A at J 68) (internal quotation marks omitted.) This statement only
reinforces the conclusion that the allegations on the public record at the time that the present
action commenced were inadequate to alert the government to the /ike/ihood (rather than the
mere possibility) of wrongdoing, Indeed, relator’s suit is the first time anyone has directly
alleged, and claimed to have evidence of, fraud on Odebrecht’s part, And in the absence of such
an allegation, there would have been no basis for government action against defendant. The
public disclosure bar should therefore not stand in the way of these claims now that they have
finally been made,

Accordingly, although it is true that “a gui tam action cannot be sustained where all of the
material elements of the fraudulent transaction are already in the public domain and the gui tam
plaintiff comes forward with additional evidence incriminating the defendant,” Quinn, 14 F.3d at
655, this is not the case here. Indeed, Tutor-Saliba’s allegations omitted the most basic element
of relator’s fraud claim — that defendant knowingly submitted a bid it could not perform and that

it intended to recover the shortfall from the government. As noted in Quin, for a party to
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 10 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 9 of 23

recognize fraud requires that it become aware of both a misrepresented state of facts and a true
set of facts; here, however, the government could not have known both. While it surely knew the
“misrepresented” set of facts (i.e. defendant’s bid price), it could not — on the basis of the Tutor-
Saliba protest alone — have been aware of the “true” facts (i.e. that the bid was entered with the
intent of seeking subsequent modification and of inducing the government to enter a contract
with Odebrecht under false pretenses). Accordingly, there is no reason to believe that the
government could have been set on the “trail of fraud” before relator brought the present suit. /d.
In sum, then, relator is arguably the first party to assert that Odebrech’s bid was intended,
at the time it was made, to take advantage of the federal government and the first to assert that
Odebrecht committed fraud by entering into a federal contract based on that low bid. Because
neither of those allegations was disclosed before this action commenced, and because the
allegations that were on the public record were insufficient to trigger a government fraud
investigation, Count I is not “based upon the public disclosure of allegations or transactions” and

thus is not barred by § 3730(e)(4).

B. Failure to State a Claim: Fraud-in-the-Inducement

While the public disclosure bar does not prevent the Court’s exercise of jurisdiction over
Count I, the Court nevertheless concludes that this count does not state a claim cognizable under
the FCA and therefore must be dismissed under Rule 12(b}(6). As noted above, the asserted
basis for Count I is that defendant submitted a bid that was “intentionally undervalued” with the
goal of seeking subsequent modifications and adjustments to the contract price. Compl. {J 25-
26. According to relator, this action triggers liability under 31 U.S.C.§ 3729(a)(1), which makes
it illegal for any person to “knowingly preseni[], or cause[] to be presented,. . . a false or
fraudulent claims for payment or approval” and § 3729(a)(2), which imposes liability on those
who “knowingly make[], use[], or cause[] to be made or used, a false record or statement to get a

false or fraudulent claim paid or approved by the Government.” Compl. {[{ 27-28.
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 11 of 24

Case 1:99-cv-02879-ESH Document52 Filed 10/24/02 Page 10 of 23

The theory relied on here is that of fraud-in-the-inducement. In certain cases, courts have
held that when a contract is initially obtained through fraud or deception, every claim for
payment submitted pursuant to that contract is thereby tainted and triggers FCA liability
regardless of whether that claim is itself “false or fraudulent."” See Harrison v. Westinghouse
Savannah River Co., 176 F.3d 776, 787-88 (4th Cir. 1999); Alexander, 924 F. Supp. at 298 &
n.5; of, United States ex rel. Schwedt v. Planning Research Corp., 59 F.3d 196, 199 (D.C. Cir.
1995) (identifying inducement theory without passing on the validity of the claims). This
approach comports with the statute’s legislative history, which suggests that all claims submitted
under a contract “which was originally obtained by means of false staternents or other corrupt or
fraudulent conduct... constitutes a false claim.” S. Rep. No. 99-345, at 9 (July 28, 1986).
Thus, in United States ex rel, Marcus v. Hess, 317 U.S. 537 (1943), the Supreme Court held that
claims submitted under a contract that had been obtained through collusive bidding (which
inflated the contract price) were actionable. In that circumstance, the initial fraud “did not spend
itself with the execution of the contract,” but rather “entered into every swollen estimate which
was the basic cause for payment of every dollar” paid by the government. Jd. at 543-44.

Lf construed broadly, this theory could support Count I. The complaint alleges that
defendant made a false statement when it submitted its bid by claiming that it could complete the
dam project for $167,770,000, which it knew at the time not to be true. This representation
caused the COE to enter into the contract under which it was obligated to pay the claims that
defendant eventually submitted, Because those claims wouid violate § 3729(a)(1), the false bid

statement would violate §3729(a)(2}.

 

’ The Court agrees with defendant that in this context a bid is not a “claim” within the
meaning of the FCA because it is not itself a ‘request or demand” for money or property, 31
U.S.C. § 3729(c), but instead merely an offer to enter a contract. See United States v. Farina,
153 F. Supp. 819, 821-22 (D.N.J, 1957). Thus, the allegedly false bid does not violate
§ 3729(a)(1). However, because a bid may be a “statement to get a false or fraudulent claim paid
or approved” under § 3729(a)(2), the crucia] question is whether any of those actual claims were
fraudulent. This is where the fraud-in-the-inducement theory comes into play.

10
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 12 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 11 of 23

However, the Court concludes that the allegations in Count I do not support the wholesale
extension of the fraud-in-the-inducement theory urged by relator. The notion of automatic taint
mentioned in the Senate Report and developed in the inducement cases is designed to deal with a
situation in which a claim for payment is submitted that is legitimate in and of itself but
objectionable because it advances a preexisting fraudulent scheme. See S. Rep. No. 99-345, at 9
(giving examples of collusive bidding and of Medicare claims submitted by a physician not
eligible to participate in Medicare); Harrison, 176 F.3d at 790 & n.13 (liability where contractor
submitted false information to induce government into entering a subcontract under which it
would pay more for services than it would have solely under the existing contract); United States
ex rel. Fallon v. Accudyne Corp., 880 F. Supp. 636, 638 (W.D. Wisc. 1995) (liability for
contractor which submitted pricing information that falsely represented that it included the cost
of environmental compliance). In these examples, all claims for payment are tainted by the
original misrepresentation even if they seek money for work actually and satisfactorily done.
Had the government known the truth it would either not have signed the contract or would have
negotiated a lower price. Either way, the demands for payment perpetrate the original deceit by
helping the wrongdoer get more money from the government than he would have been entitled to
had he not made the initial false statement.

The present case, however, differs from this model. Here, the initial deception involved
deflating, rather than inflating, the original contract price. According to the complaint, defendant
entered into a contract that was favorable to the government presumably with the goal of
subsequently using its contractor status to make claims in excess of that price. Therefore, the
only facts not disclosed to the government were that defendant knew that the contract could not
be completed for the bid amount and planned to seek later modifications that would raise the
final price beyond the bid price. But, it is crucial to observe that this kind of scheme is not
advanced unless the contractor actually seeks such modifications. [fit never does so, the

concealed fact (Ze. the false statement) remains entirely irrelevant to the government. Indeed,

11
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 13 of 24

Case 1:99-cv-02879-ESH Document52 Filed 10/24/02 Page 12 of 23

under such circumstances, the government would actually benefit from the misrepresentation,
because it would end up paying a lower price for the contract than had the contractor submitted a
higher (and more realistic) bid at the beginning stage of the process..

Thus, if a contractor submits an initial bid of $1000, which significantly underestimates
the contractor’s expected costs, it would make no sense to hold that an otherwise valid claim for
payment of $1000 should, due to the fact that the original bid was too low, become a false claim
proscribed by the statute. Such demands for payment do not further the original deceit, which
depends on the contractor exceeding the contract price, and therefore should not be treated as
automatically fraudulent. Accordingly, it sweeps too broadly to conclude that every claim
submitted under a contract obtained through a contractor’s intentional underbidding is
necessarily a false claim. The FCA should not be used to penalize a party for making claims for
payment that seek less money than what the government would have been asked to pay if the
aliegedly fraudulent statement had never been made. Attaching liability in this context would
only punish the contractor for having had illicit thoughts at the time of the bidding, rather than
for doing what the text of the statute actually forbids: submitting demands for money to which it
is not legitimately entitled. See United States ex rel, Windsor v. DynCorp, inc., 895 F. Supp.
844, 850 (B.D. Va. 1998).

To do so would hardly help to protect the public fisc. Indeed, it might even subvert that
fundamental statutory goal by imposing liability on contractors who recklessly (or even
knowingly) submit low bids, but then — whether through unexpected efficiency or a willingness
to do a job at a loss ~ only seek to collect the amount of the original bid. Such a result could
create a disincentive for contractors to offer low bids in the first place, as doing so might subject
them to FCA suits brought by disgruntled rivals.

Accordingly, in the absence of an allegation that defendant submitted any claim for
payment in excess of its bid price, relator cannot hold defendant liable under the FCA merely for

obtaining the contract based on an intentionally undervalued bid. And, indeed, Count I makes no

12
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 14 of 24

Case 1:99-cv-02879-ESH Document52 Filed 10/24/02 Page 13 of 23

such allegation. Relator has not pleaded that defendant ever submitted any request to modify the
contract price above the $167,777,000 that it originally bid or that it submitted requests for
payment in excess of that amount. The only actual act referenced in this count is the initial bid
and the only misrepresentation involves defendant’s allegedly undisclosed “intent” to seek later
modifications and adjustments. For the reasons given above, this is not enough to state a claim
under the FCA. Accordingly, while the Court has jurisdiction over Count I, that count must be

dismissed under Rule 12(b)(6), without prejudice.

Il. COUNT I

In Count I], relator alleges that “Odebrecht knew or should have known that it was not
entitled to receive payment for services in months when it did not receive a passing grade from
the COE about the submitted monthly schedule, but Odebrecht submitted invoices for payment
in these months nonetheless, ... Each invoice submitted by Odebrecht certified that it had
completed services in accordance with the terms of the contract but the failing grades from the
COE, especially in consecutive months, shows that the terms of the contract and the schedule
were not being met. ... When Odebrecht submitted invoices to the COE for payments in
months in which its submitted schedule did not receive a passing grade, Odebrecht made false
statements.” (Compl. 49 45-47.)

Defendant argues that relator has failed to allege facts to satisfy 31 U.S.C. § 3729{a), for
relator ‘does not suggest that any of the work for which partial payment was sought had not been
completed,” and relator mistakenly “assumes that a contractor makes a false statement to the
government any time that the contractor submits an invoice to the government in a month during
which the contractor and government are involved in a good faith scheduling dispute.” (Def.’s
Mem. at 23.) To state a claim under 31 U.S.C. §§ 3729{a)(1)-(a)(2), relator must allege that
defendant knowingly submitted a claim that is “false or fraudulent,” a statement or record that is

“false,” or both. United States vy. TDC Mgmt. Corp., 24 F.3d 292, 297 (D.C. Cir. 1994).

13
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 15 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 14 of 23

However, relator fails to cite to any contract language that bars defendant from submitting
invoices for payment in months when it has failed to receive passing grades on schedules.
Instead, relator merely states that “the failing grades from the COE, especially in consecutive
months, show[] that the terms of contract and the schedule were not being met.” (Compl. {j 46.)
This statement, however, does not allege that defendant knowingly either submitted a claim that
is “false or fraudulent” or a statement or record that is “false.”

As support for its tenuous claim, relator offers Army regulations that grant contracting
officers discretion to withhold partial payments until a schedule is approved. “Ifa schedule is
not provided or actual progress fails to meet the schedule the Contracting Officer may withhold
progress payments or default the contractor.” (Compl. ¥ 38) (quoting Army Regulation ER
1-1-11, Section 4.) Additionally, the regulations instruct that “[p]artial payments can not be
processed until an acceptable NAS schedule has been submitted; therefore, Contracting Officer
will not make partial payments until an acceptable schedule is received and approved.” (fd. |] 39)
(quoting Army Regulation ER-1-i1-i1, Section 7.) These regulations, however, do not prevent
contractors from submitting invoices for work performed. On the contrary, they assume that
contractors will do so, and the regulations provide contracting officers with discretion to
withhold partial payments until an acceptable schedule has been received and approved.”

In short, relator is unable to point to any regulations or contract provision that precludes

defendant from submitting a claim for partial payments in months when Odebrecht’s monthly

 

#A dditionally, relator cannot claim that defendant made a false certification when it
stated:

I certify that I have checked the quantities covered by this... bill or estimate;
that the quantities are correct and consistent with all previous computations as
actually checked; that the quantities and amounts are wholly consistent with
the requirements of the contract or other instruments invoived.

(Compl. { 56.) This certification does not address receipt of passing grades on schedules or
scheduling requirements in any manner. Thus, it is irrelevant to plaintiffs claim in Count II.

14
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 16 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 15 of 23

update schedules had not been approved, There can, therefore, be no claim that defendant

knowingly submitted a false or fraudulent claim, and Count II is dismissed under Rule 12(b)(6).

IH. COUNT III

In Count III, relator claims that “Odebrecht submitted vouchers for work that it had not
performed, and in so doing, made a False claim.” (Compl, 55.) According to relator, when
Odebrecht submitted invoices for partial payment, it made the following certification:

I certify that I have checked the quantities covered by this bill or

estimate; that the work was actually performed; that the quantities are

correct and consistent with all previous computations as actually

checked; that the quantities and amounts are wholly consistent with

the requirements of the contract or ather instruments involved.
(id. 456.) Contrary to this certification, Odebrecht allegedly submitted invoices that incorrectly
assessed the vertical height figures of the face of the dam and therefore the square feet of rock
poured, and the “submission of invoices with improper vertical height figures by Odebrecht was
a knowing effort on the part of Odebrecht to obtain payment under false pretenses from the
government.” (id. 4 63.)

Defendant’s motion as to Count III must be denied, for a careful reading of this count
does not support defendant’s claim that defendant has failed to allege facts sufficient to find that
defendant “knowingly” submitted false or fraudulent claims, or false or fraudulent statements.
31 U.S.C. § 3729(a)(1)-(a)(2). Under the False Claims Act, a person acts “knowingly” if he or
she “(1) has actual knowledge of the information; (2) acts in deliberate ignorance of the truth or
falsity of the information; or (3) acts in reckless disregard of the truth or falsity of the
information, and no proof of specific intent to defraud is required.” 31 U.S.C. § 3729(b).

33 pee

Defendant attempts to characterize alleged mismeasurements as “honest mistakes,” “incorrect
claims submitted through mere negligence,” or “{b]ad math.” (See Def.’s Mem. at 26-27)
(citing, e.g., United States ex rel. Anderson v. Northern Telecom, Inc., 52 F.3d 810, 815-16 (9th

Cir. 1995)). However, taking plaintiff's allegations as true and construing them in a light most

13
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 17 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 16 of 23

favorable to the relator, as must be done at this stage, the Court concludes that relator has
alleged far more than mere negligence. Properly read, Count III alleges sufficient facts to
support an inference that defendant knowingly and deliberately submitted false measurements tn
an attempt to obtain payment under false pretenses from the government. Therefore, the motion

to dismiss Count III is denied.”

Vv, COUNT IV

With respect to Count IV, as well as all other counts (except Count VID, defendant
argues that they should be dismissed because they fail to meet the heightened pleading

requirements of Rule 9(b). Defendant relies on plaintiff's failure to identify exactly which of

 

# At this early stage, this Court cannot address the COE’s alleged knowledge of incorrect
measurements prior to payment. Although defendant argues that such awareness by the
government mandates dismissal (Def.’s Rep. at 11), such an argument depends on a
consideration of matters that go beyond the face of the complaint. Moreover, even if the COE
performed ‘“‘verification surveys” to conform measurements within one day of Odebrecht’s
surveys (see P].’s Opp. at 31), that fact alone may not necessarily erase the taint of fraudulent
actions, because the relevant consideration should be whether there was fraud at the time of
submission of the measurements.

For instance, the Court in United States v. Southland Management Corp., 288 F.2d 665,
680 (5th Cir. 2002), concluded that the fact the government was aware of allegedly false
certifications did not preclude a finding of falsity. “[It is} difficult to comprehend how the
government’s awareness that a claimant’s submission was false would in any way affect the truth
or falsity of the claim. A lie does not become the truth simply because the person hearing it
knows that it is a lie.” /d. As to the issue of mens rea, the Fifth Circuit noted that, “[w]Jhile we
agree that, in certain situations, evidence that the defendant knew that the government was aware
of the falsity of a claim when it was submitted may be relevant in determining whether the
defendant knowingly submitted a false claim, we hold that such knowledge on the part of the
defendant is not an automatic defense to liability. ... [T]here is nothing in the legislative or
statutory history of the Act suggesting that Congress intended to preclude the government from
pursuing an action under the civi] FCA when the government was aware of the facts and
circumstances rendering a claim false at the time of submission.” /d. at 685; see also United
States v, Krizek, 111 F.3d 934, 939-40 (D.C. Cir. 1997) (the question of what constitutes a claim
“turns[ ] not on how the government chooses to process the claim, but on how many times the
defendants made a ‘request or demand’” because the “‘gravamen of these cases is that the focus is
on the conduct of the defendant’).

However, since Count III’s allegations are sufficient to withstand a motion to dismiss, the
Court need not now address the legal issues that may be presented regarding the effect of the
government’s supposed knowledge of the false measurements.

16
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 18 of 24

Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 17 of 23

the three named defendants, Odebrecht Contractors of California, CBPO, and Odebrecht, $.A.,
of Brazil, allegedly submitted false claims. However, this argument is unpersuasive. This is not
an instance where relator has “‘indiscriminately group[ed] all of the individual defendants into
one wrongdoing monolith.” United States ex rel. Branhan v. Mercy Health Sys. Of Southwest
Ohio, 188 F.3d 510 (6th Cir. 1999) (unpublished table decision) (Clay, concurring in part and
dissenting in part on other grounds) (quoting Lubin v. Sybedon Corp., 688 F. Supp. 1425, 1443
(S.D. Cal. 1988) (involving “large and complicated securities fraud action”)). Given that the
complaint identifies three defendants as affiliated corporations that engaged in a collective
project to build the Seven Oaks Dam and indicates that Odebrecht, S.A., was the principal
holding company of the other two defendants, there is no need to draw distinctions among the

three entities in order to satisfy the requirements of Rule 9(b).

V. COUNT V
In Count V, relator alleges:

79. Odebrecht made false and misleading statements concerning the construction of
the Intake Access Road. These statements were included in NAS schedules

Numbered 23, 31, 40.

80. The COE advised Odebrecht that its submitted NAS Construction update did not
match the on-going work.

81. Nonetheless, Odebrecht sought and obtained revisions to the bid price for this
work from $4.00 per cubic yard to $16.56 per cubic yard raising the price from
$136,000.00 to $1,738,524.00.

82. Odebrecht made other false statements concerning the conditions present and
work performed regarding the Spillway Haul Roadway Excavation above the
Intake Structure ($180,000.00); the Recovery of Excess Unit Price of Rock Bolts
($1,508,434.00); the Finger Waste Area (Zone 5) ($1,500,000.00); and
Remediation —Intake Access Road Slopes ($754,000.00).

Paragraphs 79-82 fail to satisfy Rule 9(b) due to their failure to explain how such
statements were false. “[A]rticulating the elements of fraud with particularity requires a relator
to specify the statements contended to be fraudulent, identify the speaker, state when and where
the statements were made, and explain why the statements were fraudulent.” Williams v. WMX

Techs., Inc., 112 F.3d 175, 177-78 (Sth Cir. 1997) (quoting Mills v. Polar Molecular Corp., 12

17
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 19 of 24
Case 1:99-cv-02879-ESH Document52 Filed 10/24/02 Page 18 of 23

F.3d 1170, 1175 (2d Cir. 1993)). Count V does not explain what statements were allegedly
false, why they were false, or how they were linked to allegedly false claims for payment.
Accordingly, defendant cannot defend itself or respond meaningfully. See, e.g., United States
ex rel. McCoy v. California Medical Review, Inc., 723 F. Supp. 1363 (N.D. Cal. 1989), This

count will be dismissed without prejudice.

Vi. COUNT VI

In Count VI, relator alleges:

88. Odebrecht unfairly and unjustly charged the United States Government for the
cost of delays that it caused itself.

89. Odebrecht dramatically altered the plan and the schedule of the construction over
the course of the project, and then sought significant adjustments.

90. In seeking and obtaining payment of unfair and false vouchers for payments
OCC received the following monies in violation of the False Claims Act:

a. Acceleration costs attributed to the COE when in fact the delay was caused by
Odebrecht in a month when the submitted schedule had not been approved.
$1,388,751,00.

b. Delay in the construction of the conveyor that was charged to the government but
was reaily caused by the failure of Odebrecht to have the necessary equipment
on-site. $1,190,358.00,

In the Court’s view, this count is not defective under Rule 9(b), even though paragraphs
88 and 89 lack specificity. It is fair to assume from reading the count in its entirety that the only
two false claims at issue involve the claims made for the payment of the acceleration costs and
the conveyor, which are described in paragraph 90. Rule 9(b) does not require that relator allege
all facts supporting every instance ofa false claim. See Cooper v. Pickett, 137 F.3d 616, 627
(9th Cir, 1997) (relator provided a general time frame in which the conduct occurred). Rather,
what is required is that the complaint be “specific enough to give defendants notice of the
particular misconduct which is alleged to constitute the fraud charged so that they can defend
against the charge and not just deny that they have done anything wrong.” Neubronner v,
Milken, 6 F.3d 666, 671 (9th Cir. 1993). While Count VI may not be the model of clarity or

specificity, especially with respect to time, it nevertheless passes muster under Rule 9(b).

18
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 20 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 19 of 23

VII COUNT VII
In Count VII, plaintiff alleges that defendants retaliated against him in violation of 31
U.S.C. § 3730(h), which provides:
Any employee who is discharged . . . by his or her emp/oyer because
of lawful acts done by the employee on behalf of the employee or
others in furtherance of an action under this section .. . shall be
entitled to all relief necessary to make the employee whole. Such
relief shall include reinstatement with the same seniority status such
employee would have had but for the discrimination, 2 times the
amount of back pay, interest on the back pay, and compensation for

any special damages sustained as a result of the discrimination,
including litigation costs and reasonable attorneys’ fees.

id. (emphasis added).

Although plaintiff concedes that he was not employed by any of the named defendants,
he contends that “his discharge was influenced by Odebrecht in response to Plaintiff's discovery
of... false statements and claims ... in violation of the False Claim Act, 31 U.S.C. § 3730(h).”
(Compl. § 1; see also id. § 96.) Thus, whether Count VII survives hinges on whether allegations
that the discharge decision was “influenced” by defendant are sufficient.

The parties agree that the starting point for interpreting a statute is the language of the
statute itself. See PC-Boron Employees’ Club, 105 F.3d at 681. Section 3730(h) of the Act
enables ‘“[aJny employee who is discharged ... by his or her employer...” the entitlement to
pursue “all relief necessary.” This language of § 3730(h), does not, however, clearly delineate
the class of defendants that such employees may sue. In support of its expansive reading of this
provision, plaintiff relies on United States ex rel. Kent v. Aiello, 836 F. Supp. 720 (B.D. Cal.
1993), which held that a defendant need not have been the plaintiff's immediate past employer in
order to be sued under § 3730(h):

{[P]roperly read, the statute defines the class of plaintiffs who may bring
suit... rather than those against whom suit may be brought. That is to
say that while it is true that under the statute a relator must have been an
employee, the statute says nothing about the class of defendants. Thus
the defendants’ reliance on section 3730(h) as requiring that defendants
must have been plaintiff’s employer is unfounded.

id. at 724, The court thus suggested that “if plaintiff sought only monetary relief, it could be
19
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 21 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 20 of 23

ordered against any defendant contributing to an injury cognizable under the statute... .”’ /d. at
725, Under this reading, it could be argued that Count VII should survive a Rule 12(b)(6}
motion in light of plaintiffs allegation that “CBPO and Odebrecht influenced the decision to
discharge him” after he engaged in conduct protected by the FCA. (Compl. ff 96, 100 (emphasis
added))

It is important to emphasize, however, that Kent did not rely solely on this broad
interpretation of § 3730(h) in order to reach its holding that plaintiffs’ claims could go forward.
Instead, the court determined that even if the statute does limit the class of prospective
defendants to the plaintiffs “employer,” that term should be read generously to include previous
employers who interfere with the plaintiff's “subsequent employment opportunities.” /d. at 726
(citing Gomez v, Alexian Bros. Hosp. of San Jose, 698 F.2d 1019, 1021 (9th Cir. 1983)). On the
facts of Xent, this interpretation posed no obstacle to plaintiffs’ suit: the plaintiffs had actually
been employed by both defendants and had alleged that the two employers were “alter egos” and
that one had ‘‘dominated, controlled, influenced, and directed” the other. fd. at 724 &n.8. Thus,
Kent only held that a genuine “employment relationship” (present or past) between the plaintiff
and the defendant is necessary in order for § 3730(h) to be applicable.

Subsequent cases have adopted this more limited reading of Kens and of § 3730(h), In
Mruz, v. Caring, Inc., 991 F. Supp. 701 (D.N.J. 1995), for instance, plaintiffs brought a
retaliation action under § 3730¢h) against fifteen defendants, including their former employer,
related corporations, as well as against a number of individuals with whom they had had no
previous employment relationship. In dismissing plaintiffs’ claims against those individuals, the
court concluded that Kent “simply never went so far as to hold that those who never had an
employment relationship with the actual employer could be sued under the statute, let alone hold
that mere conspiracy with an employer could subject someone to liability under section 3730(h).”

id, at 709-10.

20
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 22 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 21 of 23

In support of its narrower reading of the statute, the court noted that “[e]verything about
the plain language of section 3730(h) reflects a legislative intent to operate exclusively in the
area of the employment relationship.” /d. at 709. The statute focuses on specific work-related
actions taken by the plaintiff's employer — discharge, demotion, sespension, etc. — and mandates
particular forms of relief— reinstatement, back pay, interest on back pay — that “can logically be
granted only by someone who has or had an employment relationship with a section 3730(h)
plaintiff.” Jd. at 709. The statutory text thus appears to contemplate that suits under § 3730(h)
would only be brought against a defendant who was in a position to take such actions and to
provide such remedies. A § 3730(h) claim thus seems misdirected when brought, as in the
present case, against a defendant who is not and has never been in any kind of employment
relationship with plaintiff. Indeed, it is quite incongruous fo seek (as plaintiff does here, see
Compl., Prayer { 4) back pay from a defendant who has never paid plaintiff wages of any kind.

The holding in Nguyen v. City of Cleveland, 121 F. Supp. 2d 643, 648 (N.D. Ohio 2000),
supports this approach to the statute. As in the instant case, Newyen involved a retaliation suit
brought after the plaintiff had been allegedly terminated at the behest of a third party for
exercising his nights under the FCA. There, however, the suit was brought against both the third-
party and the employer that had done the actual termimation. While the court did allow the claim
against the third party to proceed even though that defendant was not plaintiffs employer at the
time he took the protected action, the court does not suggest that it would have reached the same
result with respect to a defendant that had never been plaintiff's employer. Indeed, Nguyen
specifically acknowledges the holding of Mruz that the § 3730(h) was not designed to cover
“defendants who had never had an employment relationship with the plaintiff.” /d. at 648.

In the present case, of course, plaintiff has made no allegation that he has ever had any
sort of employment relationship with defendant. The complaint asserts that the COE first entered
into a contract with defendant to complete the Seven Oaks Dam Project. Thereafter, in 1995, the

COE entered into an entirely separate contract with B&V to “monitor” the project. Plaintiff, an

21
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 23 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 22 of 23

employee of CCL, was then employed “to fulfill a contract with [B&Vj,” (Compl. { 5), and in
1999, CCL Construction is alleged to have terminated relator from employment. In light of this
attenuated connection between plaintiff (and his employer) and defendant, plaintiff's reliance on
Kent and Nguyen is unavailing.

In sum, then, the case law construing § 3730(h) simply does not support plaintiff's
attempt to use that statute to sue a defendant who is not and has never been his “employer.” This
conclusion derives from the text and structure of § 3730(h), which focuses on employment-
related wrongs and insists upon employment-related remedies. It is also bolstered by the fact that
nothing in that provision suggests that it was intended to reach beyond employment disputes
between employees and their employers to cover logically distinct claims of conspiracies
between a plaintiff's actual employer and a third party with whom the plaintiff has had no
employment relationship whatsoever.

Plaintiff's allegations here amount to an accusation that defendant conspired with
relator’s employer to have him fired. However, § 3730(h) contains no specific language
providing a remedy against those who aid and abet or conspire with an employer to discriminate
against an employee. This omission Is striking given that a closely related section of the same
statute offers just such aremedy. Section § 3729(a)(3) imposes liability on “any person who
conspires to defraud the Government by getting a false or fraudulent claim allowed or paid.” The
imperfect symmetry between these two sections suggests that Congress knew how to draft an
anti-conspiracy provision, and that it could (and presumably would) have done so in § 3730 had
it actually intended that form of Hability to attach to retaliation claims. Such incongruity
provides further reason to read § 3730(h) narrowly to reach only acts of retaliation against
plaintiffs by their employers and not acts of unaffiliated third parties that may have abetted or
helped trigger such unlawful conduct, See Mruz, 991 F. Supp. at 709 (holding, based on similar

reasoning, that “lability under section 3730¢h) cannot be extended on the basis of a conspiracy”).

22
Case 1:20-cv-23242-BB Document 150-4 Entered on FLSD Docket 08/20/2021 Page 24 of 24
Case 1:99-cv-02879-ESH Document 52 Filed 10/24/02 Page 23 of 23

There is thus ultimately no legal support for the proposition that § 3730(h) should be
extended to reach a defendant who allegedly “influences” an employment decision without
having any prior or existing employment relationship with the employee bringing the suit. Nor
has plaintiff here advanced any compelling reason why such liability should be extended in this
sweeping and unprecedented fashion. The Court therefore concludes that plaintiff cannot state a

claim for which relief can be granted under § 3730(h), and thus, Count VII must be dismissed.

CONCLUSION
For the reasons given above, defendant’s motion is granted as to Counts I, II,
V, and VII, and defendant’s motion is denied as to Counts ITT, IV, and V1. Count I, and VU are

dismissed with prejudice; Counts I and V are dismissed without prejudice.

re on Ff el a

ELLEN SEGAL HUVELLE
United States District Judge

Dated: October 24, 2002

23
